Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-14 are currently pending in the instant application.
    Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
Lack of Unity Requirement
	Restriction is based on PCT Rule 13.1, 13.2 and Annex B part 1(b) together with 37 CFR 1.475 and 1.499 for lacking unity of invention because of lacking a significant structural element qualifying as the special technical features.
Claims 1-14 are drawn to more than one inventive concept (as defined by PCT Rule 13), and accordingly, a restriction is required according to the provision of PCT Rule 13.2.
PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (requirement of unity of invention).
PCT Rule 13.2 states that unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1(b), provides that “special technical features” mean those technical features, which as a whole define a contribution over the prior art.
Annex B, Part 1 (e), provides combinations of different categories of claims and states:

          
                 (i) in addition to an independent claim for a given product, an independent claim for a process specially    
                     adapted for the manufacture of the said product, and an independent claim for a use of the said product, 
     or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means 
      specifically designed for carrying out the said process, or

               (iii) in addition to an independent claim for a given product, an independent claim for a process 
     specially adapted for the manufacture of the said product, and an independent claim for an apparatus or 
     means specifically designed for carrying out the said process”

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.
I        Claims 1-6 drawn to a chemical compound of Formula 1.
II        Claims 7-9 drawn to a color conversion film comprising a resin matrix and a chemical 
         compound of Formula 1.
III     Claims 10-14 drawn to another color conversion film comprising a resin matrix and 
         a chemical compound of Formula 1.

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features that define a contribution over the prior art. The invention Groups I-III outlined above each relates to a set of structurally diverse compounds and their compositions, which do not possess a substantial common core wherein a reference anticipating one would not necessarily render the other obvious. Accordingly, the unity of invention is considered to be lacking (Goud et al, IDS) and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
This application contains claims directed to more than one compound of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant is required, in reply to this action, to elect a single species (compound) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02 (a).
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143). Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicants preserve their right to file a divisional on the non-elected subject matter.
Telephone Inquiry

Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov].  All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.


 /GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626